Citation Nr: 1451886	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  96-49 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for headaches as a residual of a head injury, prior to August 25, 1997.

2.  Entitlement to an evaluation in excess of 30 percent for headaches as a residual of a head injury, from August 25, 1997 to July 31, 2000.

3.  Restoration of the 30 percent evaluation for headaches as a residual of a head injury, effective August 1, 2000.

4.  Entitlement to an evaluation in excess of 10 percent for headaches as a residual of a head injury, since August 1, 2000.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1955 to May 1957, and additional periods of active duty for training in the National Guard.

This case comes before the Board of Veterans' Appeals (Board) from a May 1996 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In a March 1998 rating decision, the RO granted an increased evaluation of 30 percent for the Veteran's headaches as a residual of a head injury, effective August 25, 1997.  In a May 2000 rating decision, the RO reduced the disability evaluation assigned to the Veteran's headaches as a residual of a head injury, from 30 percent down to 10 percent, effective August 1, 2000.

In July 2004, the Board issued a decision which denied the Veteran's claims.  The Veteran thereafter timely appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2005, the Court granted a Joint Motion for Remand, which vacated the Board's July 2004 decision and remanded the case back to the Board for further consideration.  

In October 2005, the Board rendered another decision which denied the Veteran's claims.  The Veteran timely appealed this decision to the Court.  In February 2008, the Court issued a memorandum decision which vacated the Board's decision and remanded the case back to the Board for further consideration. 

In May 2009 and December 2012 the Board remanded this matter to the RO for additional evidentiary development. 

A claim for entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, in view of the fact that a February 2014 rating decision denied entitlement to a TDIU, and the Veteran has not expressed disagreement with that action, the Board finds that the issue of entitlement to a TDIU is not currently before the Board.


FINDINGS OF FACT

1.  There has been no showing that the Veteran has brain disease due to trauma during service.

2.  Prior to August 25, 1997, and continuing through April 30, 2013, the service-connected headache disability was manifested by headaches which were prostrating and occurred more than once a month over the pertinent months.

3.  Throughout the appeal, the Veteran's headaches are not manifested by very frequent prostrating and prolonged attacks productive of severe economic inadaptability.

4.  From May 1, 2013, the Veteran's headaches have been manifested by facets rated as "2."







CONCLUSIONS OF LAW

1.  The reduction of the disability rating for the Veteran's service-connected headaches disability was not proper, and the 30 percent disability evaluation is restored, effective August 1, 2000.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.3, 4.7, 4.21 (2014).

2.  The criteria for an evaluation of 30 percent for headaches prior to August 25, 1997, are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.124a, Diagnostic Code 8100 (1997).  

3.  The criteria for an evaluation in excess of 30 percent for headaches from November 30, 1995, through April 30, 2013, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.124a, Diagnostic Code 8100 (2014).

4.  The criteria for a rating of 40 percent, but no higher, for headaches, from May 1, 2013, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Codes 8100, 8045 (2014), Diagnostic Code 8045 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Propriety of the reduction in evaluation from 30 percent to 10 percent for service-connected headaches, effective August 1, 2000.

In light of the favorable decision to restore the Veteran's headaches disability rating, any deficiency as to VA's duties to notify and assist pursuant to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), as to that portion of this decision, is rendered moot.

By an October 1994 decision, the Board granted the Veteran's claim for service connection of chronic headaches as a residual of a head injury.  In effectuating the Board decision, in a November 1994 rating decision, the RO assigned a noncompensable rating for the Veteran's headaches under Diagnostic Code 8100.  An August 1995 RO decision raised the evaluation for headaches to 10 percent disabling, also under the provisions of Diagnostic Code 8100.

The May 1996 rating decision on appeal denied an increased evaluation in excess of 10 percent for headaches as a residual of a head injury.  In a March 1998 rating decision, the RO granted an increased evaluation of 30 percent for the Veteran's headaches, effective August 25, 1997, under Diagnostic Code 8100.

In a May 2000 rating decision, the RO reduced the disability evaluation assigned to the Veteran's headaches as a residual of a head injury, from 30 percent down to 10 percent, effective August 1, 2000.  The RO reduced the evaluation to 10 percent disabling using the criteria of Diagnostic Code 8045 for brain disease due to trauma and Diagnostic Code 9304 for dementia due to head trauma.

At this point in the appeals process the Veteran's claims file now contains multiple VA and private medical records and examinations.

The Board observes, however, that there is no competent medical finding or opinion from any medical provider, VA or private, that indicates that the Veteran has ever been found to have any brain disease as a result of trauma during service.  As such, the RO was correct in initially rating the Veteran's headaches under the provisions of Diagnostic Code 8100.  As such, the Board finds that the reduction in the evaluation for service-connected headaches disability was improper, and the 30 percent disability evaluation is restored, effective August 1, 2000.

II.  Increased rating claims

The Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

By correspondence, including that dated in June 2009 and June 2013, the Veteran was informed of the evidence and information necessary to substantiate the claims, the information required of the Veteran to enable VA to obtain evidence in support of the claims, the assistance that VA would provide to obtain evidence and information in support of the claims, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  The Veteran has been informed of the need for evidence demonstrating an increase in the severity of the disability on appeal and the effect that his service-connected disability has on his employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  The Veteran has received notice regarding the assignment of a disability rating and effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As VCAA notice was not completed prior to the initial AOJ adjudication of the claims, such notice was not compliant with Pelegrini.  However, as the case was readjudicated thereafter, there is no prejudice to the Veteran in this regard.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Importantly, the Board notes that the Veteran is represented in this appeal.  Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of the claims such that the essential fairness of the adjudication is not affected.



Duty to Assist

The Veteran's service treatment records are associated with the claims file, as are VA and private medical records.  The Board finds that the rating examinations obtained in this case are adequate, as they considered the pertinent evidence of record, and included an examination of the Veteran and elicited his subjective complaints and clinical measures and observations reported.  The examinations described the Veteran's headaches disability in sufficient detail so that the Board is able to fully evaluate the claimed disability.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that there has been substantial compliance with its prior remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claims.

Legal Criteria

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Appeals from the initial rating assigned with the grant of service connection must consider the possibility of "staged" ratings for separate periods during the appeal period, based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate for increased rating claims when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

The Veteran's headaches have been evaluated under Diagnostic Code 8100, which governs migraine headaches.  Diagnostic Code 8100 provides that a 50 percent rating is warranted for headaches with very frequently completely prostrating and prolonged attacks productive of severe economic inadaptability.  A 30 percent rating is warranted for headaches with characteristic prostrating attacks occurring on average once a month over the last several months.  A 10 percent rating is warranted for headaches with characteristic prostrating attacks averaging one in two months over the last several months.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

A.  Evaluation in excess of 10 percent for headaches as a residual of a head injury, prior to August 25, 1997.

As for this time period, the Board notes that the Veteran's spouse provided a journal of the Veteran's symptoms from September to November 1995.  The entries in this journal indicated on September 13th that the Veteran had a headache every day and used three medications.  In two entries in October 1995, it was noted the Veteran used pain medication, required sleep for three to four hours to manage a headache, and consulted a physician once each month for headaches.  In November 1995, it was noted the Veteran had headaches more often that lasted three to four hours.  In further journal entries from July to September 1996, the Veteran's spouse reported the Veteran had increased agitation during headaches, that he consulted a physician twice a month for headaches that occurred each day, and that he had repeated headaches that required medication and sleep.  In all, there were 48 entries over the course of July to September 1996.  

Private clinical records in from September 1995 to August 1997 indicate the Veteran had consistent complaints of headaches for which he was prescribed medications.  The diagnoses included chronic headaches, which at times were described as severe.  A May 1996 clinical record noted headaches usually two to three times per day.  An October 1996 clinical record reported a headache for the previous two days.  In a July 1997 note, a physician noted the appellant had headaches and would need to be seen frequently over the next year.

Resolving doubt in the Veteran's favor, the Board finds that the Veteran has provided credible evidence that he had headaches which were prostrating and occurred more than once a month over the several months prior to August 25, 1997.  Under Diagnostic Code 8100, that level of disability more nearly approximates a 30 percent rating.

Based on the determinations reached in this decision, the issue before the Board is now essentially entitlement to a rating in excess of 30 percent at any time during the appeal period.

B.  Entitlement to an evaluation in excess of 30 percent for headaches at any time during the appeal period.

The Board concludes that the severity and frequency of the Veteran's headaches more closely approximate the criteria for a 30 percent rating under DC 8100.  A higher rating under DC 8100 is not warranted because the evidence does not indicate that the Veteran experiences very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  More specifically, the evidence before the Board does not show that the Veteran's headaches severely impair his ability to work.  In fact, and as noted in an October 1993 VA psychiatric examination, it appears that the Veteran has not worked since 1980, due, in large part, to problems with alcohol.  Although the frequency of his headaches may be more than once a month, his headaches are not productive of severe economic inadaptability, which connotes the inability to adapt to maintaining a job.  In this regard, the Veteran has reported (including at VA examinations dated in October 1993, August 2000, December 2010, and May 2013) few, if any, lost work days related to headaches.  Further, the Veteran's headaches have not been characterized as frequently completely prostrating and prolonged attacks productive of severe economic inadaptability.  As no severe economic inadaptability has been shown, the Board does not find that the Veteran's migraine headache symptoms to be of such severity as to warrant a 50 percent rating under Diagnostic Code 8100 at any time during the appeal period.

The Board will also consider whether the Veteran is entitled to a higher disability rating for residual disability of traumatic brain injury under 38 C.F.R. § 4.124a, Diagnostic Code 8045.

The criteria for rating TBI were revised during the pendency of this appeal.  The effective date for these revisions is October 23, 2008.  38 C.F.R. § 4.124, Note (5) (2014).  For claims received by VA prior to that effective date, a veteran is to be rated under the old criteria for any periods prior to October 23, 2008, but under the new criteria or the old criteria, whichever are more favorable, for any period beginning on October 23, 2008.

Under the version of Diagnostic Code 8045 in effect prior to October 23, 2008, purely neurological disabilities, such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc., following trauma to the brain, will be rated under the diagnostic codes specifically dealing with such disabilities.  Otherwise, purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, will be rated 10 percent and no more under Diagnostic Code 9304.  This 10 percent rating will not be combined with any other disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under Diagnostic Code 9304 are not assignable in the absence of multi-infarct dementia associated with brain trauma.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2008).

The medical evidence does not reveal, and the Veteran does not assert, that a diagnosis of multi-infarct dementia due to brain trauma, for which the Veteran would be eligible for a disability rating in excess of 10 percent under Diagnostic Code 9304, is present.  As such, a higher rating under Diagnostic Code 8045 as in effect prior to October 23, 2008, is not warranted.

As for the version of Diagnostic Code 8045 in effect from October 23, 2008, this code states that there are three main areas of dysfunction that may result from traumatic brain injuries and have profound effects on functioning: cognitive (which is common in varying degrees after a traumatic brain injury), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.

At a May 2013 VA examination, the examiner stated that the Veteran's headaches were likely related to a TBI.  At that examination, in viewing the evidence most favorable to the Veteran, the Board observes that a level of severity of 2 was assigned for both the social interaction facet and the neurobehavioral effects facet.  As one evaluation is assigned for all the applicable facets, the disability rating assigned is 40 percent based upon the highest severity level of 2.

As Diagnostic Code 8045 and Diagnostic Code 8100 contemplate manifestations of headaches, and as the Veteran's sole residual of his in-service head injury are headaches, it would constitute prohibited pyramiding to provide separate ratings under both Diagnostic Codes 8045 and Diagnostic Code 8100.  Esteban v. Brown, 6 Vet. App. 259 (1994); 38 C.F.R. § 4.14 (2011).  In sum, a single 40 percent rating under Diagnostic Code 8045, effective May 1, 2013, is warranted.

Conclusion

The Board has considered the statements of the Veteran as to the extent of his current symptoms.  He is competent to report with respect to his symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  To the extent that the Veteran argues or suggests that the clinical data supports an increased rating or that the rating criteria should not be applied, the Board finds that the VA examination reports, which considered the Veteran's reported symptoms, are more persuasive than the Veteran's assertions that he is entitled to a higher disability rating.  Further, the Board notes that the Veteran has provided credible reports of his headaches symptoms, and those reports have led to the assignment of a 30 percent rating for headaches in this case.

The Board has been mindful of the "benefit-of-the-doubt" rule, but, in this case, there is not such an approximate balance of the positive evidence and the negative evidence to permit a more favorable determination.

As for extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Court clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If so, then the assigned schedular evaluation is adequate, referral for extra-schedular consideration is not required, and the analysis stops.  If the RO or the Board finds that the schedular evaluation fails to reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment or frequent periods of hospitalization.  Id.  At 116.  If additional factors are found, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extra-schedular rating. Id.

The evidence of record does not reveal that the Veteran's disability picture is so unusual or exceptional in nature as to render his schedular rating inadequate.  The Veteran's disability on appeal has been evaluated under the applicable Diagnostic Codes that have specifically contemplated the level of occupational and social impairment caused by the service-connected disability on appeal.  The Veteran's symptoms such as frequency and severity of headache attacks are specifically enumerated under the relevant diagnostic codes.  Therefore, referral for assignment of an extra-schedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).








ORDER

An evaluation of 30 percent for headaches prior to August 25, 1997, is granted, subject to the applicable law governing the award of monetary benefits.

The request for restoration of a 30 percent disability evaluation for headaches, effective August 1, 2000 through April 30, 2013, is granted subject to the applicable law governing the award of monetary benefits.

An evaluation in excess of 30 percent for headaches from November 30, 1995, through April 30, 2013, is denied.

An evaluation of 40 percent, but no higher, for headaches, from May 1, 2013, is granted, subject to the applicable law governing the award of monetary benefits.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


